DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed April 27, 2021.
Claims 1, 5, 6, 10, and 11 have been amended and claim 12 has been newly added.  Claims 1-6 and 8-12 are pending and have been examined on the merits (claims 1, 10, and 11 being independent).
The amendment filed April 27, 2021 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 07, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed April 27, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 7-9
(1) “Even if we assume arguendo that providing analytical results based on financial data is a "fundamental economic practice and principle", and that Claim 1, read as a whole, recites the 
(2) “Thus, the detailed recitation of the 13 steps should be evaluated when determining whether Claim 1 recites elements that integrate a practical application of the judicial exception (i.e., prong 2 of Step 2A), or whether the claim recites significantly more (Step 2B), just as detailed recitations were evaluated in Example 42.” – page 8
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide the analytical result based on the financial data, i.e. financial reports or recommendations, for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’).  
For instance, in the process of claims, the limitations of accessing… multiple conditions, generating… multiple analytical results, populating… insertion fields with the managerial index value, causing… the browser to display a window having an analytical result, causing… the browser to display the selected analytical result comment, generating… interpretive result data including analytical result comment, causing… the browser to display the interpretive result data, determining… the analytical result comment, including… a value indicating an important level, determining… an importance level for each analytical result, and causing… to display the 
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 10, and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a management support device, a data acquisition device, a business analyzer, an output device, an input device, the database, a computer, medium, terminal, display, a web browser, web controller, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Notes: Applicant assets the detailed recitation of the 13 steps should be evaluated when determining whether Claim 1 recites elements that integrate a practical application of the judicial exception (i.e., prong 2 of Step 2A), just as detailed recitations were evaluated in Example 42. However, the additional elements of the claimed limitation do not recite a specific improvement over prior art systems like Example 42, rather it is adding insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g). Therefore, these additional elements do not integrate the abstract idea into a practical application.
(3) Step 2B Consideration: The limitations recited by claims 1, 10, and 11 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely 
For instance, the limitations of calculating… a managerial index value based on the acquired financial data, matching… managerial index value to each of a plurality of conditions, calculating… the managerial index values corresponding to the range specified, acquiring… financial data, displaying… selected analytical result comment, receiving… input of a selection command, receiving… a range command specifying a focus range of values, populating… insertion fields with the managerial index value, generating… interpretive result data including analytical result comment, generating… multiple analytical results, and storing… multiple combinations of values for multiple managerial indices are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing the analytical result based on the financial data, i.e. financial reports or recommendations.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0046-0049], a management support server, a business accounting website, a process server, a user information database, an analytical information database, a comment information database, a window information database, a management terminal, a data acquisition device, a database server, a business analyzer, a web control function, a world-wide web server.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “web controller” and “a business analyzer”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing the analytical result based on the financial data, i.e. financial reports or recommendations, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-6 and 8-12 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-6 and 8-12 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing the analytical result based on the financial data which contains the steps of acquiring, storing, determining, causing, receiving, and generating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 11 are direct to a device and a computer respectively, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  :  A method for providing the analytical result based on the financial data is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human .  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: accessing… multiple conditions, generating… multiple analytical results, populating… insertion fields with the managerial index value, causing… the browser to display a window having an analytical result, causing… the browser to display the selected analytical result comment, generating… interpretive result data including analytical result comment, causing… the browser to display the interpretive result data, determining… the analytical result comment, including… a value indicating an important level, determining… an importance level for each analytical result, and causing… to display the multiple determined analytical result comments.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of calculating… a managerial index value based on the acquired financial data, matching… managerial index value to each of a plurality of conditions, calculating… the managerial index values corresponding to the range specified, acquiring… financial data, displaying… selected analytical result comment, receiving… input of a selection command, receiving… a range command specifying a focus range of values, populating… insertion fields with the managerial index value, generating… interpretive result data including analytical result comment, generating… multiple analytical results, and storing… multiple combinations of values for multiple managerial indices do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial 
The instant recited claims including additional elements (i.e. “a management support device, a data acquisition device, a business analyzer, an output device, an input device, the database, a computer, medium, terminal, display, a web browser, web controller”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0046-0049], a management support server, a business accounting website, a process server, a user information database, an analytical information database, a comment information database, a window information database, a management terminal, a data acquisition device, a database server, a business analyzer, a web control function, a world-wide web server) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a management support device, a data acquisition device, a business analyzer, an output device, an input device, the database, a computer, medium, terminal, display, a web browser, web controller) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components 
Dependent claims 2-9 and 12 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “causing the web browser to display the selected analytical result comment as the analytical result at the display.”, in claim 3, the step of “causes the web browser display to display the selected analytical result comment in a second format that is more detailed than the first format at the display.”, in claim 4, the step of “generates interpretive result data including the analytical result comment and a graph corresponding to the analytical result comment”, in claim 5, the step of “receives a range command specifying a focus range for a graph of the interpretive result data”, in claim 6, the step of “calculates the managerial index values corresponding to the range specified by the range command”, in claim 8, the step of “causes the web browser to display multiple analytical results comments in an order based on the importance level at the display”, in claim 9, the step of “causes the web browser to display the multiple determined analytical results comments as a file of a specific format at the display.”, and in claim 12, the step of “wherein for at least of the comments, the structured text data includes a sentence with the insertion field mid- sentence.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Displaying the selected analytical result comment as the analytical result and calculating the managerial index values corresponding to the range specified by the range command are a most fundamental commercial process. 
Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-9 and 12, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 10 and 11 above.  Merely claiming the same process using the financial data of the user to convert into the analytical result comment for the user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-6 and 8-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata Yoshiro (hereinafter Yoshiro), JP 2014229219 A (Date of filing: 05/24/2013) in view of Unser et al. (hereinafter Unser), US Publication Number 2015/0170161 A1.
Regarding claim 1:
Yoshiro discloses the following:
A management support device connected to a terminal having a display and a web browser, the management support device comprising: (Yoshiro: See abstract “Provided are a management support device, a management support system, a management support method, and a program capable of easily obtaining management improvement measures.”, and see also [0036] “The control unit 132 controls the terminal 13. The control unit 132 includes a CPU (not shown), a ROM, and a RAM. The control unit 132 has a web browser function 132a realized by installing a web browser. The user can browse the management accounting homepage on the terminal 13 by activating the web browser function 132a.”)
a data acquisition device configured to acquire financial data; (Yoshiro: See paragraph [0007] “the management support apparatus according to the first aspect of the present invention includes a data acquisition unit that acquires financial statement data representing financial statements for multiple years from an external terminal, and the data acquisition unit.”) 
a business analyzer (reads on “the server 111”) configured to calculate (reads on “obtains a management analysis index”) a managerial index value based on the acquired financial data (reads on “based on the financial statement data”); (Yoshiro: See paragraph [0076]: “the server 111 reads out the financial statement data for a plurality of years stored in the analysis information DB 114, and based on the financial statement data, for example, obtains a management analysis index such as sales and marginal profit and its variation value.”)
access (reads on “reads the screen information stored in the screen information DB 115 and the financial statement data stored in the analysis information DB 114”) a database that stores, multiple conditions (reads on “a balance sheet for three periods “, “selects one of the balance sheet, the income statement, the manufacturing cost report, and the cash flow statement”), each of the multiple conditions corresponding to a corresponding managerial index type, a range of values of the corresponding managerial index type, and structured text data (reads on “The details of the alarm content include detailed explanation of the alarm content and advice (words and tables)”) that includes analytical result comments with one or more insertion fields; (Yoshiro: See paragraph [0079]: “the server 111 reads the screen information stored in the screen information DB 115 and the financial statement data stored in the analysis information DB 114, and shows, for example, a balance sheet for three periods, as shown in area b of FIG. Generate the screen. Further, the server 111 reads the screen information stored in the screen information DB 115 and selects one of the balance sheet, the income statement, the manufacturing cost report, and the cash flow statement, as shown in the area b in FIG. 10.”, and see also [0084] “The content displayed in the area in FIG. 13 are a summary of alarm contents and details of alarm contents. The details of the alarm content include detailed explanation of the alarm content and advice (words and tables) for searching the cause of the situation indicated by the alarm content. The table shows the following: As a cause of the increase in sales, the sales volume may have increased significantly (displayed with ↑↑), while the unit sales price may have decreased (displayed with ↓). In addition, the sales volume may have increased (displayed with ↑).”)
generate (reads on “the server 111 reads the screen information corresponding to the alarm content "Sales increased" from the screen information DB 115 and generates the screen shown in the area a of FIG”) multiple analytical results by, for each of the matched conditions, accessing the analytical results comment of the matched condition, and populating (reads on “operates the input unit 133 to select, for example, a button for inputting an answer in the column of alarm content “Sales increased”, the terminal 13 displays information indicating that the button for inputting the answer is selected.”) the one or more insertion fields with the managerial index value; and (Yoshiro: See paragraph [0083] “When the user operates the input unit 133 to select, for example, a button for inputting an answer in the column of alarm content “Sales increased”, the terminal 13 displays information indicating that the button for inputting the answer is selected. To the server 111. Then, the server 111 reads the screen information corresponding to the alarm content "Sales increased" from the screen information DB 115 and generates the screen shown in the area a of FIG” and see also [0084] “The content displayed in the area in FIG. 13 are a summary of alarm contents and details of alarm contents. The details of the alarm content include detailed explanation of the alarm content and advice (words and tables) for searching the cause of the situation indicated by the alarm content. The table shows the following: As a cause of the increase in sales, the sales volume may have increased significantly (displayed with ↑↑), while the unit sales price may have decreased (displayed with ↓). In addition, the sales volume may have increased (displayed with ↑).”)
a web controller configured to cause the browser to display a window having an analytical result display area (reads on “The content displayed in the area in FIG. 13 are a summary of alarm contents and details of alarm contents.”) and an analytical result candidate selection area (reads on “In the area b of FIG. 13, in response to the increase in sales (in response to the user selecting the answer input button in the column of alarm content “sales increased” by operating the input unit 133”) at the display of the terminal, (Yoshiro: See paragraphs [0084] “The content displayed in the area in FIG. 13 are a summary of alarm contents and details of alarm contents. The details of the alarm content include detailed explanation of the alarm content and advice (words and tables) for searching the cause of the situation indicated by the alarm content.” and [0085] “The contents displayed in the area b in FIG. 13 are a question (displayed by a letter Q in the alphabet) to the user and an answer to the question (displayed by a letter A in the alphabet) necessary for specifying the measure for maintaining the sales increase.). In the area b of FIG. 13, in response to the increase in sales (in response to the user selecting the answer input button in the column of alarm content “sales increased” by operating the input unit 133, for example)”)
the analytical result candidate selection area displaying the multiple analytical result comments in a simple format, and (Yoshiro: See paragraph [0085]: “The contents displayed in the area b in FIG. 13 are a question (displayed by a letter Q in the alphabet) to the user and an answer to the question (displayed by a letter A in the alphabet) necessary for specifying the measure for maintaining the sales increase.). In the area b of FIG. 13, in response to the increase in sales (in response to the user selecting the answer input button in the column of alarm content “sales increased” by operating the input unit 133, for example)”)
when one analytical result comment of the multiple analytical result comments is selected (reads on “When the user operates the input unit 133 to select, for example, a button for inputting an answer in the column of alarm content “Sales increased”), the analytical result display area displays (reads on “the terminal 13 displays information indicating that the button for inputting the answer is selected.”) the selected analytical result comment in a detailed format. (Yoshiro: See paragraph [0083] “When the user operates the input unit 133 to select, for example, a button for inputting an answer in the column of alarm content “Sales increased”, the terminal 13 displays information indicating that the button for inputting the answer is selected. To the server 111. Then, the server 111 reads the screen information corresponding to the alarm content "Sales increased" a in FIG. 13 are a summary of alarm contents and details of alarm contents. The details of the alarm content include detailed explanation of the alarm content and advice (words and tables) for searching the cause of the situation indicated by the alarm content. The table shows the following: As a cause of the increase in sales, the sales volume may have increased significantly (displayed with ↑↑), while the unit sales price may have decreased (displayed with ↓). In addition, the sales volume may have increased (displayed with ↑). The unit sales price may increase (displayed with ↑) or the unit sales price may be maintained (displayed with →).  In addition, as a cause of the increase in sales, the sales volume may be maintained (displayed with →) and the sales unit price may be increased (displayed with ↑). In addition, the sales volume may be decreased (displayed with ↓), It indicates that the sales unit price may have increased significantly (displayed with ↑↑).”)

Yoshiro does not explicitly disclose the following, however Unser further teaches:
match (reads on “The market saturation index may also be compared to predetermined threshold range to determine whether the subarea of interest is under-served, over-served, or normal for one or more sectors. Because the market saturation indices are expected to change overtime due to changes in population, businesses moving into or out of geographic areas, and changes in an economic condition of the geographic area”) the managerial index value to each of a plurality of conditions based on a type of the managerial index value being a same type as the corresponding managerial index type of the matched condition, and based on the managerial index value being within the corresponding range of values of the matched condition; and (Unser: See paragraph [0059] “The market saturation index represents a statistical analysis of the financial 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify obtaining a change in the business analysis index based on the acquired financial statement data of Yoshiro to include matching the change in the business analysis index to each of conditions such as population, businesses, or economic conditions of the geographic area, as taught by Unser, in order to provide more accurate recommendations.
Regarding claim 2:
Yoshiro discloses the following:
The management support device described in claim 1, further comprising:
the web controller configured to receive input of a selection command; (Yoshiro: See paragraph [0079]: “the user operates the input unit 133 to select the “financial display” button 134_k2”)
the web controller, when a selection command selecting an analytical result comment from among the displayed multiple analytical results comments is received, causing the web browser to a and b in FIG. 10) to the terminal 13. As a result, the terminal 13 displays the screen shown in FIG. 10 on the display unit 134.”)
Regarding claim 3:
Yoshiro discloses the following:
The management support device described in claim 2, wherein: the web controller causes the web browser to display the multiple analytical results comments in a first format at the display, and causes the web browser display to display the selected analytical result comment in a second format that is more detailed than the first format at the display. (Yoshiro: See paragraph [0084]: “The content displayed in the area in FIG. 13 are a summary of alarm contents and details of alarm contents. The details of the alarm content include detailed explanation of the alarm content and advice (words and tables) for searching the cause of the situation indicated by the alarm content. The table shows the following: As a cause of the increase in sales, the sales volume may have increased significantly (displayed with ↑↑), while the unit sales price may have decreased (displayed with ↓). In addition, the sales volume may have increased (displayed with ↑). The unit 
Regarding claim 4:
Yoshiro discloses the following:
The management support device described in claim 1, wherein: the business analyzer, based on the calculated managerial index value and the financial data, generates interpretive result data including the analytical result comment and a graph corresponding to the analytical result comment; and (Yoshiro: See paragraph [0106] “When the server 111 acquires the information indicating that the graph button has been selected, the server 111 generates, for example, a graph showing a change in the asset section of the balance sheet, and generates a screen including the graph. Then, the server 111 transmits the generated screen to the terminal 13.”)
the web controller causes the web browser to display the interpretive result data at the display. (Yoshiro: See paragraph [0106] “As a result, the terminal 13 can display, on the display unit 134, a graph that represents, for example, a change in the asset section of the balance sheet.”)
Regarding claim 5:
Yoshiro discloses the following:
The management support device described in claim 4, wherein: when the web controller receives a range command specifying a focus range for a graph of the interpretive result data, the business analyzer determines the analytical result comment corresponding to the range specified by the range command. (Yoshiro: See paragraphs [0079] “the user operates the input unit 133 to 
Regarding claim 6:
Yoshiro discloses the following:
The management support device described in claim 5, wherein: the business analyzer, based on the financial data and the range command, calculates the managerial index values corresponding to the range specified by the range command, references the database, and determines the analytical result comment corresponding to the value of the corresponding managerial index. (Yoshiro: See paragraphs [0097] “when the user operates the input unit 133 to select the “next simulation display” button 134_k7 for instructing the display of the next simulation result, the server 111 reads the financial statement data of the current period from the analysis information DB 114 and displays the screen. By combining with the screen information stored in the information DB 115, a screen showing the analysis result of the current period and a screen 
Regarding claim 8:
Yoshiro discloses the following:
The management support device described in claim 1, wherein:
the database further includes a value indicating an importance level; (Yoshiro: See paragraph [0090] “the server 111 stores in the analysis information DB 114, in addition to the management improvement measures adopted, for example, the content of the alarm, the change in the index of the business analysis, and the number of times each of the questions and answers is displayed when the strategy map is generated.  With this storage, the server 111 displays, for example, the one with the highest display count when displaying management improvement measures, alarm contents, changes in management analysis indices, questions, and answers.”)
the business analyzer determines an importance level for each analytical result comment based on the value of importance level contained in the database; and (Yoshiro: See paragraph [0090] “the server 111 stores in the analysis information DB 114, in addition to the management 
the controller causes the web browser to display multiple analytical results comments in an order based on the importance level at the display. (Yoshiro: See paragraphs [0090] “the server 111 stores in the analysis information DB 114, in addition to the management improvement measures adopted, for example, the content of the alarm, the change in the index of the business analysis, and the number of times each of the questions and answers is displayed when the strategy map is generated. . With this storage, the server 111 displays, for example, the one with the highest display count when displaying management improvement measures, alarm contents, changes in management analysis indices, questions, and answers.” And  [0091] “regarding the management improvement measures, the alarm contents, the fluctuation of the index of the management analysis, the question and the answer that are displayed a small number of times, they may not be suitable for the user's organization. Therefore, the operator of the site 11 corrects or deletes the content of which the number of times of display is smaller than the number of times set as the threshold value, after consultation with an expert such as a tax accountant, if necessary.”)
Regarding claim 9:
Yoshiro discloses the following:
The management support device described in claim 1, wherein: the web controller causes the web browser to display the multiple determined analytical results comments as a file of a specific format at the display. (Yoshiro: See paragraphs [0062] “the server 111 reads the screen notes: As cited, a file containing the analytical result should be compatible format with third party accounting software.)
Regarding claim 12:
Yoshiro discloses the following:
a in FIG. 13 are a summary of alarm contents and details of alarm contents. The details of the alarm content include detailed explanation of the alarm content and advice (words and tables) for searching the cause of the situation indicated by the alarm content. The table shows the following: As a cause of the increase in sales, the sales volume may have increased significantly (displayed with ↑↑), while the unit sales price may have decreased (displayed with ↓). In addition, the sales volume may have increased (displayed with ↑). The unit sales price may increase (displayed with ↑) or the unit sales price may be maintained (displayed with →).”)
Regarding claims 10 and 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 12, 2021                                                                                                                                                                                                    
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        /CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/16/2021